 


 HCON 449 ENR: Commemorating the 60th anniversary of the historic 1946 season of Major League Baseball Hall of Fame member Bob Feller and his return from military service to the United States.
U.S. House of Representatives
2006-09-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
One Hundred Ninth Congress of the United States of America 
At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and six 
H. CON. RES. 449 


September 11, 2006
Agreed to
 
CONCURRENT RESOLUTION 
Commemorating the 60th anniversary of the historic 1946 season of Major League Baseball Hall of Fame member Bob Feller and his return from military service to the United States. 
 
 
Whereas Robert William Andrew Feller was born on November 3, 1918, near Van Meter, Iowa, and resides in Gates Mills, Ohio; 
Whereas Bob Feller enlisted in the Navy 2 days after the attack on Pearl Harbor in 1941; 
Whereas, at the time of his enlistment, Bob Feller was at the peak of his baseball career, as he had been signed to the Cleveland Indians at the age of 16, had struck out 15 batters in his first Major League Baseball start in August 1936, and established a Major League record by striking out 18 Detroit Tigers in a single, 9-inning game; 
Whereas Bob Feller is the first pitcher in modern Major League Baseball history to win 20 or more games before the age of 21; 
Whereas Bob Feller pitched the only opening day no-hitter in Major League Baseball history; 
Whereas, on April 16, 1940, at Comiskey Park in Chicago, Bob Feller threw his first no-hitter and began the season for which he was awarded Major League Baseball Player of the Year; 
Whereas Bob Feller served with valor in the Navy for nearly 4 years, missing almost 4 full baseball seasons; 
Whereas Bob Feller was stationed mostly aboard the U.S.S. Alabama as a gunnery specialist, where he kept his pitching arm in shape by tossing a ball on the deck of that ship; 
Whereas Bob Feller earned 8 battle stars and was discharged in late 1945, and was able to pitch 9 games at the end of that season, compiling a record of 5 wins and 3 losses; 
Whereas 60 years ago, amid great speculation that, after nearly 4 seasons away from baseball, his best pitching days were behind him, Bob Feller had 1 of the most amazing seasons in baseball history; 
Whereas, in the 1946 season, Bob Feller pitched 36 complete games in 42 starts; 
Whereas, on April 30, 1946, in a game against the New York Yankees, Bob Feller pitched his second career no-hitter; 
Whereas, in 1946, Bob Feller pitched in relief 6 times, saving 4 games; 
Whereas, in 1946, Bob Feller routinely threw between 125 and 140 pitches a game, a feat not often seen today; 
Whereas, in 1946, Bob Feller pitched 3711/3 innings and had 348 strikeouts; 
Whereas, in 1946, Bob Feller had an earned run average of 2.18; 
Whereas, in 1946, a fastball thrown by Bob Feller was clocked at 109 mph; 
Whereas Bob Feller was the winning pitcher in the 1946 All Star Game, throwing 3 scoreless innings in a 12–0 victory by the American League; 
Whereas, in 1946, Bob Feller led the American League in wins, shutouts, strikeouts, games pitched, and innings; 
Whereas the baseball career of Bob Feller ended in 1956, but not before pitching his third no-hitter against the Detroit Tigers on July 1, 1951, pitching 12 1-hit games, amassing 266 victories and 2,581 strikeouts, and leading the league in strikeouts 7 times; 
Whereas Bob Feller was inducted into the Baseball Hall of Fame in 1962; and 
Whereas Bob Feller, a beloved baseball figure known as Bullet Bob and Rapid Robert, placed service to his country ahead of playing the game he loved and is a decorated war veteran: Now, therefore, be it  
 
That the Congress commemorates the 60th anniversary of the 1946 season of Bob Feller and his return from military service to the United States. 
 
Clerk of the House of Representatives.Secretary of the Senate.
